                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE
 7
     DONDANOVA DOMINIQUE LEWIS,                  ) No. C19-1461RAJ
 8                                               )
                   Petitioner,                   )
 9                                               ) ORDER TO SEAL DOCUMENT
           v.                                    )
10                                               )
     UNITED STATES OF AMERICA,                   )
11                                               )
                   Respondent.                   )
12                                               )
13         THIS MATTER has come before the undersigned on Petitioner’s motion to file
14   Exhibit 1 to the Amended Motion Under § 2255 under seal. The Court has considered
15   the motion and records in this case and finds there are compelling reasons to permit the
16   filing of the document under seal.
17         IT IS HEREBY ORDERED that Petitioner’s Motion to Seal (Dkt. #10) is
18   GRANTED and that Exhibit 1 to Petitioner’s Amended Motion Under § 2255 shall be
19   and remain filed under seal.
20         DATED this 23rd day of December, 2019.
21
22
23
                                                     A
                                                     The Honorable Richard A. Jones
24
                                                     United States District Judge
25
26

                                                                 FEDERAL PUBLIC DEFENDER
      ORDER TO SEAL DOCUMENT - 1                                    1601 Fifth Avenue, Suite 700
      (Lewis v. USA / C19-1461RAJ)                                    Seattle, Washington 98101
                                                                                 (206) 553-1100
